JUSTICE GOLDENHERSH, dissenting: After careful consideration, I find that claimant’s accident arose out of and in the course of her employment with the Will County circuit clerk (clerk); therefore, I respectfully dissent. I agree that when an employee has an accident on property that is neither provided by nor owned or controlled by the employer, the resulting injuries do not arise from her employment. Illinois Bell Telephone Co. v. Industrial Comm’n, 131 Ill. 2d 478, 483-84, 546 N.E.2d 603, 605 (1989). I also recognize that the general rule is that “when an employee slips and falls, or is otherwise injured, at a point off the employer’s premises while traveling to or from work, his injuries are not compensable.” Reed v. Industrial Comm’n, 63 Ill. 2d 247, 248-49, 347 N.E.2d 157, 158 (1976). However, whether the employer owns or maintains the parking lot is immaterial as long as it is “provided” for the use of the employee. De Hoyos v. Industrial Comm’n, 26 Ill. 2d 110, 114, 185 N.E.2d 885, 887 (1962); County of Cook v. Industrial Comm’n, 165 Ill. App. 3d 1005, 1008, 520 N.E.2d 896, 898 (1988). The parking lot in question is located less than one block from the Will County courthouse where claimant works. Will County maintains offices in both the courthouse and in a county building that is located a few blocks from the courthouse. There is a parking lot adjacent to the county building in which county employees can park for free. There is no free parking adjacent to the courthouse. A review of the testimony reveals that there are actually five parking lots located near the courthouse. Various prices are charged to park in these lots. The discrepancy between county employees who could park for free in the county building lot and those who are required to pay to park in one of the other lots led to a reimbursement agreement between the clerk and the union of which claimant is a member. The agreement provides that if the county is unable to provide free parking, the clerk will reimburse employees up to $20 per month for parking upon proof of payment. While the lot where claimant fell is open to the public, it is clear that nearly all of the people who park in the lot are courthouse employees. It is the only lot in the immediate vicinity of the courthouse that falls within the $20 parking reimbursement allowance set forth in the union’s collective bargaining agreement. Under the circumstances, I disagree with my colleagues that the clerk did not provide parking for her employees. Instead, I agree with claimant that this lot was, for all practical purposes, an employee lot that was “provided” for the use of county employees and that claimant is entitled to workers’ compensation benefits for injuries she sustained when she fell in a hole in the parking lot in question. The majority fails to address claimant’s assertion that denying her compensation under the Act results in a “lottery of compensation.” As it now stands, any county employee who parks for free in a county lot and sustains a fall because of the surface condition of the lot will have full protection under the Act, whereas an employee who must park in another lot and be reimbursed by the county will be denied coverage for the same type of fall. I agree with claimant that this is not only inconsistent with the spirit of the Act, but also inconsistent with the clerk’s intentions to rectify parking inequities that exist among county employees. The clerk attempted to correct such inequities when she signed the collective bargaining agreement to allow employees to be reimbursed for parking expenses. For all the reasons stated above, the circuit court’s order confirming the Commission’s decision should be reversed.